DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 20 April 2022 for the application filed 4 September 2020 which claims priority to PCT/US19/20906 filed 6 March 2019 and PRO 62/639,695 filed 7 March 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atake Katsuto, hereinafter Katsuto (JP 2003054494, translation for citations provided).
- Regarding Claim 24.  Katsuto discloses an aircraft apparatus (fig. 1, “airship” [abstract]) comprising: 
an outer membrane (1, “outer side film” [abstract]); and 
a flexible bladder (2, “inner side film” [abstract]) within the outer membrane (1, fig. 1 illustrates the arrangement); and 
a plurality of tension members (3, “share tensile stress against internal pressure” [0023]; “maintaining the space between the outer membrane and the inner membrane” [0023]) secured to the outer membrane (1) and the flexible bladder (2, fig. 1 illustrates the tension members secured as claimed), wherein the plurality of tension members (3) are configured to pull a portion of the flexible bladder (2) towards a portion of the outer membrane (1) such that another portion of the flexible bladder (2) is pulled away from a corresponding another portion of the outer membrane (1, fig. 1 illustrates that the tension members are spaced around the flexible bladder and allow for pulling/spacing the bladder from the membrane to allow for maintaining the space between the two membranes); 
wherein the aircraft apparatus (fig. 1) is operable to float at a selected altitude when a selected quantity of lighter-than-air gas is placed in the flexible bladder (2, “buoyancy can be adjusted by attaching valves to the upper and lower portions of the inner membrane” [0004] bottom of page 2).
- Regarding Claim 25.  Katsuto discloses the aircraft apparatus of claim 24, wherein the plurality of tension members (3) are disposed around a circumference of the flexible bladder (2, fig. 1 illustrates the tension members disposed around the circumference of the bladder).
- Regarding Claim 26.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented horizontally (fig. 1 illustrates two of the tension members oriented horizontally).
- Regarding Claim 27.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented radially outward from a central vertical axis (fig. 1 and 4 illustrate the radial nature of the placement of the tension members from a central vertical axis) of the aircraft apparatus (fig. 1).
- Regarding Claim 28.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented vertically (fig. 1 illustrates tension members oriented vertically).
- Regarding Claim 29.  Katsuto discloses the aircraft apparatus of claim 25, wherein the plurality of tension members (3) are oriented at a selected angle between vertical and horizontal (fig. 1 illustrates tension members oriented at angles between vertical and horizontal).
Response to Arguments
Applicant's arguments, see pages 4-6, filed 20 April 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments referencing the partition membrane of Katsuto, the examiner does not agree.  Given the orientation of the partition member of Katsuto, it is clear that the member is disposed between the outer member and flexible bladder, and as disclosed by Katsuto, “it [the partition membrane] has a function to share tensile stress against internal pressure”.  Given the orientation and the sharing of tensile stress, it is clear to the examiner, that the partition will experience tension throughout its length as it pulls the flexible bladder towards the outer membrane, to allow for the “function of maintaining the space between the outer membrane and the inner membrane” as disclosed by Katsuto.  If the partition membrane did not pull outwardly on the flexible bladder/inner membrane, it would not be capable of “maintaining the space between” both the outer and inner membrane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        29 April 2022